Exhibit 10.2


Execution Version




ZOOMINFO INTERMEDIATE HOLDINGS LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
Dated as of June 3, 2020
THE UNITS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY
NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.





--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE I DEFINITIONS
2


ARTICLE II ORGANIZATIONAL MATTERS
9


2.1


Formation of Company
9


2.2


Limited Liability Company Agreement
9


2.3


Name
9


2.4


Purpose
9


2.5


Principal Office; Registered Office
10


2.6


Term
10


2.7


No State-Law Partnership
10


2.8


Tax Treatment
10


2.9


Prior Agreements
10


ARTICLE III CAPITALIZATION; CAPITAL CONTRIBUTIONS
10


3.1


Capitalization
10


3.2


No Withdrawal
12


3.3


Loans From Members
12


3.4


Employee Incentive Units
12


3.5


PubCo Contribution
13


ARTICLE IV DISTRIBUTIONS
13


4.1


Distributions
13


4.2


Withholding Taxes
14


ARTICLE V MANAGEMENT
15


5.1


Authority of the Manager
15


5.2


Appointment and Removal of Manager
16


5.3


Compensation; Expenses
16


5.4


Delegation of Authority
17


5.5


Limitation of Liability
17


ARTICLE VI RIGHTS AND OBLIGATIONS OF MEMBERS
18


6.1


Limitation of Liability
18


6.2


Lack of Authority
19


6.3


No Right of Partition
19


6.4


Indemnification
19





i

--------------------------------------------------------------------------------



6.5


Members Right to Act
20


ARTICLE VII BOOKS, RECORDS, ACCOUNTING AND REPORTS
22


7.1


Records and Accounting
22


7.2


Fiscal Year
22


7.3


Reports
22


7.4


No Information Rights
22


7.5


Transmission of Communications
23


7.6


Confidentiality
23


ARTICLE VIII TAX MATTERS
23


8.1


Preparation of Tax Returns
23


ARTICLE IX RESTRICTIONS ON TRANSFER OF UNITS
23


9.1


Transfers of Units
23


9.2


Restricted Units Legend
25


9.3


Assignee’s Rights
26


9.4


Assignor’s Rights and Obligations
27


9.5


Encumbrances
27


9.6


Further Restrictions
28


9.7


Counterparts; Joinder
28


9.8


Ineffective Transfer
29


ARTICLE X ADMISSION OF MEMBERS
29


10.1


Substituted Members
29


10.2


Additional Members
29


ARTICLE XI WITHDRAWAL AND RESIGNATION OF MEMBERS
29


ARTICLE XII EXCHANGE RIGHTS
30


12.1


Class A Common Unit for Class A Common Stock
30


12.2


Exchange Procedures
30


12.3


Limitations on Exchanges
32


12.4


Adjustment
32


12.5


Class A Common Stock to be Issued
33


12.6


Restrictions
33


12.7


Tax Withholding
33


ARTICLE XIII DISSOLUTION AND LIQUIDATION
34


13.1


Dissolution
34


13.2


Winding Up and Termination
34





ii

--------------------------------------------------------------------------------



13.3


Deferment; Distribution in Kind
35


13.4


Cancellation of Certificate
35


13.5


Reasonable Time for Winding Up
36


13.6


Return of Capital
36


ARTICLE XIV VALUATION
36


14.1


Value
36


14.2


Determination and Dispute
36


ARTICLE XV GENERAL PROVISIONS
36


15.1


Power of Attorney
36


15.2


Amendments
37


15.3


Title to Company Assets
37


15.4


Addresses and Notices
38


15.5


Binding Effect
38


15.6


Creditors
39


15.7


Waiver
39


15.8


Counterparts
39


15.9


Applicable Law; Waiver of Jury Trial
39


15.10


Severability
39


15.11


Further Action
39


15.12


Delivery by Facsimile
39


15.13


Offset
40


15.14


Entire Agreement
40


15.15


Remedies
40


15.16


Descriptive Headings; Interpretation
40


15.17


Spousal Consent
41









iii

--------------------------------------------------------------------------------




ZOOMINFO INTERMEDIATE HOLDINGS LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of June
3, 2020, is entered into by and among ZoomInfo Intermediate Holdings LLC, a
Delaware limited liability company (the “Company”), ZoomInfo Technologies, Inc.,
a Delaware corporation, and the Members. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in Article I.
WHEREAS, the Company was formed as a limited liability company under the
Delaware Act by the filing of the Certificate with the Secretary of State of the
State of Delaware on February 25, 2020;
WHEREAS, PubCo, as the “Managing Member” (as defined in the Prior Agreement),
entered into the Limited Liability Company Agreement, dated as of February 25,
2020 (the “Prior Agreement”);
WHEREAS, pursuant to Sections 6.6(d) and 12.7(a) of the Fourth Amended and
Restated Limited Liability Company Agreement of ZoomInfo OpCo, dated as of
February 1, 2019 (as amended, the “ZoomInfo OpCo Agreement”), holders of a
majority of the outstanding Preferred Units and Common Units (each as defined in
the ZoomInfo OpCo Agreement) have determined to effect an Initial Public
Offering and to effect a Corporate Conversion (as defined in the ZoomInfo OpCo
Agreement) in connection with such Initial Public Offering;
WHEREAS, in connection with the Initial Public Offering and the Corporate
Conversion and pursuant to the approval of the Manager (as defined in the
Management Holdings Agreement) of Management Holdings, on May 20, 2020,
Management Holdings effected a reverse split of all issued and outstanding Class
P Units (as defined in the Management Holdings Agreement) as reflected in the
books and records of Management Holdings;
WHEREAS, in connection with the Initial Public Offering and the Corporate
Conversion and immediately prior to the Effective Time, the Class P Units,
automatically without any further action on the part of Management Holdings and
its members, converted into Management Holdings Units, and the Class P Units
ceased to exist;
WHEREAS, as of the Effective Time and pursuant to the Reorganization Agreement,
Management Holdings merged with and into the Company, with the Company
surviving, a number of Class A Common Units equal to the number of then
outstanding Management Holdings Units were issued to holders of such Management
Holdings Units in exchange for such Management Holdings Units;
WHEREAS, as of the Effective Time and pursuant to the Reorganization Agreement,
22C DiscoverOrg CP, L.P. contributed to the Company a number of Class A Common
Units of ZoomInfo OpCo in exchange for an equal number of Class A Common Units
and subsequently merged with and into 22C Capital I-A, L.P., with 22C Capital
I-A, L.P. surviving;


1

--------------------------------------------------------------------------------



WHEREAS, as of the Effective Time and pursuant to the Reorganization Agreement,
HSKB Funds II, LLC, a Delaware limited liability company, contributed to the
Company a number of Class A Common Units of ZoomInfo OpCo in exchange for an
equal number of Class A Common Units;
WHEREAS, as of the Effective Time and pursuant to the Reorganization Agreement,
certain holders of Class A Common Units of ZoomInfo OpCo acquired a number of
Class A Common Units in redemption of an equal number of such Class A Common
Units of ZoomInfo OpCo; and
WHEREAS, the Company, PubCo, the 22C Member and the Members desire to amend and
restate the Prior Agreement in its entirety as set forth herein effective as of
the date hereof, at which time the Prior Agreement will be superseded entirely
by this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree to amend and restate the Prior Agreement to read in its entirety as
follows:

ARTICLE I
DEFINITIONS
The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.
“22C Member” means 22C Capital I-A, L.P. and its Permitted Transferees.
“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 10.2.
“Admission Date” has the meaning set forth in Section 9.4.
“Affiliate” of any Person means any Person that directly or indirectly controls,
is controlled by, or is under common control with the Person in question.
“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company.
“Assignee” means a Person to whom any Units have been Transferred in accordance
with the terms of this Agreement but who has not become a Member pursuant to
Article X.
“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.



--------------------------------------------------------------------------------



“Capital Contribution” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributes to the
Company pursuant to Section 3.1.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
including, without limitation, partnership or membership interests (including
any components thereof such as capital accounts, priority returns or the like)
in a limited partnership or limited liability company and any and all warrants,
rights or options to purchase any of the foregoing.
“Cause” shall have the meaning ascribed to such term in any written employment,
consulting or severance agreement (or legally binding offer letter) between the
Company or any Subsidiary of the Company and such Management Member, or in the
absence of any such written agreement (or legally binding offer letter), shall
mean (i) the conviction of a felony or other crime involving moral turpitude or
the commission of any other act or omission involving dishonesty, disloyalty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) reporting to work under the influence of alcohol or
illegal drugs, or other repeated conduct causing the Company or any of its
Subsidiaries substantial public disgrace or disrepute or substantial economic
harm, (iii) substantial and repeated failure to perform duties as reasonably
directed by the Company, (iv) any act or omission aiding or abetting a
competitor, supplier or customer of the Company or any of its Subsidiaries to
the disadvantage or detriment of the Company and its Subsidiaries, (v) any act
or omission constituting breach of fiduciary duty, gross negligence or willful
misconduct with respect to the Company or its Subsidiaries, or (vi) any other
material breach of (A) any written agreement between the Company or its
Subsidiaries and such Management Member evidencing the issuance of any Employee
Incentive Units or (B) any other written agreement between such Management
Member and the Company or any of its Subsidiaries. With respect to sections
(ii)-(iv), the Company may not take any Cause-related action with respect to a
Management Member without first providing at least thirty (30) days written
notice and an opportunity to cure the alleged conduct or occurrence being made
the basis of such Cause determination.
“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended or amended and restated.
“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of PubCo.
“Class A Common Units” means the common limited liability company interests
described in Section 3.1(a)(i) and having the rights and preferences specified
herein.
“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of PubCo.
“Class P Units” means the Class P limited liability company interests of
Management Holdings that were outstanding immediately prior to the Effective
Time and have been converted into the number of common units of Management
Holdings (“Management Holdings Units”)


3

--------------------------------------------------------------------------------



equal to the product of (i) the number of such Class P Units multiplied by (ii)
the quotient of (a) the difference between the per unit value of such Management
Holdings Units as reasonably determined by the Manager of Management Holdings
based on the initial public offering price of shares of Class A Common Stock
(the “Per Unit Common Unit Value”) immediately prior to the Effective Time and
the Participation Threshold (as defined in the Management Holdings Agreement)
applicable to such Class P Unit, divided by (b) the Per Unit Common Unit Value
immediately prior to the Effective Time, as set forth in the books and records
of Management Holdings.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” means ZoomInfo Intermediate Holdings LLC, a Delaware limited liability
company.
“Competitive Activity” means, with respect to a Management Member, during the
term of such Management Member’s employment with the Company or any of its
Subsidiaries and during the twenty-four (24) month period immediately following
such Management Member’s Termination Date, directly or indirectly, for himself
or herself or for any other Person, Participating in any Competitive Business;
provided that the passive ownership by such Management Member of not more than
two percent (2%) of the outstanding shares of any class of capital stock of a
corporation which is publicly traded on a national securities exchange will not
be deemed to be a Competitive Activity, so long as such Management Member has no
active Participation in the business of such corporation.
“Competitive Business” shall have the meaning ascribed to such term in any
written employment, consulting or severance agreement (or legally binding offer
letter) between the Company or any Subsidiary of the Company and the applicable
Management Member, or in the absence of any such written agreement (or legally
binding offer letter), shall mean the Company’s and its Subsidiaries’ business
of compiling, generating, developing, providing and/or publishing (or otherwise
making available) organizational data, directories, mailing and contact
information, organizational charts and other information on target accounts,
customers and prospects as currently performed by the Company and its
Subsidiaries on the Termination Date of the applicable Management Member and any
other activity or business engaged in by the Company and its Subsidiaries after
the date hereof.
“Convertible Securities” means any securities directly or indirectly convertible
into or exchangeable for Units, other than Options.
“Corresponding Unit” means each Class A Common Unit of ZoomInfo OpCo issued to
and held by the Company that corresponds to an Employee Incentive Unit that is
an Unvested Unit or a Vested Unit, as applicable.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18‑101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.
“Distribution” means each distribution made by the Company to a Member, whether
in cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided that none of the following shall be a
Distribution: (a) any redemption or repurchase by


4

--------------------------------------------------------------------------------



the Company of any securities, or (b) any recapitalization or exchange of
securities of the Company, or any subdivision (by Unit split or otherwise) or
any combination (by reverse Unit split or otherwise) of any outstanding Units.
“DTC” means The Depository Trust Company.
“Effective Time” means the time at which this Agreement is effective as set
forth in the Reorganization Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Employee Incentive Unit Agreement” means an Employee Incentive Unit Agreement
between the Company and a Management Member as in effect from time to time.
“Employee Incentive Units” has the meaning set forth in Section 3.4(a).
“Encumbrance” means any mortgage, hypothecation, claim, lien, encumbrance,
conditional sales or other title retention agreement, right of first refusal,
preemptive right, pledge, option, charge, security interest or other similar
interest, easement, judgment or imperfection of title of any nature whatsoever.
“Equity Securities” means (i) Units or other equity interests in the Company
(including other classes or groups thereof having such relative rights, powers
and duties as may from time to time be established by the Manager, including
rights, powers and/or duties senior to existing classes and groups of Units and
other equity interests in the Company), (ii) Convertible Securities or other
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into other equity interests in the Company and (iii)
Options or warrants, or other rights to purchase or otherwise acquire other
equity interests in the Company.
“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.
“Exchange” has the meaning set forth in Section 12.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Exchange Act shall be deemed to include any corresponding
provisions of future law.
“Exchange Rate” means, at any time, the number of shares of Class A Common Stock
for which one Paired Interest is entitled to be Exchanged at such time pursuant
to this Agreement. On the date of this Agreement, the Exchange Rate shall be one
for one, subject to adjustment pursuant to Section 12.4.
“Exchanging Unitholder” means a Member initiating an Exchange.
“Exempt Transfer” has the meaning set forth in Section 9.1(b).


5

--------------------------------------------------------------------------------



“Fair Market Value” means, with respect to any asset or equity interest, its
fair market value determined according to Article XIV.
“Family Group” means a Member’s spouse, parents, siblings and descendants
(whether by birth or adoption) and any trust or other estate planning vehicle
established solely for the benefit of such Member and/or such Member’s spouse
and/or such Member’s descendants (by birth or adoption), parents, siblings or
dependents, or any charitable trust the grantor of which is such Member and/or
member of such Member’s Family Group.
“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 7.2.
“Fund Indemnitees” has the meaning set forth in Section 6.4(e).
“Fund Indemnitors” has the meaning set forth in Section 6.4(e).
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
“Holding Company Units” means units in any holding company through which Units
are held.
“Indemnified Person” has the meaning set forth in Section 6.4(a).
“Initial Public Offering” has the meaning set forth in Section 12.1(b).
“Liquidity Event” means, whether occurring through one transaction or a series
of related transactions, any liquidation, dissolution or winding up, voluntary
or involuntary, of the Company.
“Management Holding” means DiscoverOrg Management Holdings, LLC, a Delaware
limited liability company.
“Management Holdings Agreement” means the Limited Liability Company Agreement,
dated as of June 21, 2019, among Management Holdings and the members party
thereto.
“Management Member” has the meaning set forth in Section 3.4(a).
“Manager” has the meaning set forth in Section 5.1.
“Member” means each of the Persons from time to time admitted to the Company as
a member of the Company and listed as a Member in the books and records of the
Company, each in its capacity as a member of the Company.
“Options” means any right, option or warrant to subscribe for, purchase or
otherwise acquire any Units.
“Original Cost” of any Employee Incentive Unit will be equal to the price paid
therefor (in each case, as proportionally adjusted for all Unit splits, Unit
dividends, and other


6

--------------------------------------------------------------------------------



recapitalizations or similar adjustments affecting such Employee Incentive Unit
subsequent to any such purchase), if any.
“Paired Interest” means one Class A Common Unit together with one share of Class
B Common Stock, subject, as applicable, to adjustment pursuant to Section 12.4
and the certificate of incorporation of PubCo.
“Participate” (and the correlative terms “Participating” and “Participation”)
includes any direct or indirect ownership interest in any enterprise or
participation in the management of such enterprise, whether as an officer,
director, employee, partner, sole proprietor, agent, representative, independent
contractor, consultant, executive, franchisor, franchisee, creditor, owner or
otherwise.
“Participating Unit” means, with respect to any Distribution (or other
allocation of proceeds) pursuant to Section 4.1(b) or (c) hereof, any Unit,
other than any Employee Incentive Unit that is not a Vested Unit.
“Permitted Transferee” means any transferee in an Exempt Transfer pursuant to
clause (i) of the definition thereof.
“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.
“Prior Agreement” has the meaning set forth in the Recitals.
“PubCo” means ZoomInfo Technologies Inc., a corporation incorporated under the
laws of the State of Delaware, and its successors.
“Reorganization Agreement” means that certain Master Reorganization Agreement,
dated as of June 3, 2020, by and among PubCo, the Company, ZoomInfo OpCo and the
other parties named therein, as may be amended from time to time.
“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.
“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, including any governmental body or agency succeeding to the
functions thereof.
“Similar Law” means any law or regulation that could cause the underlying assets
of the Company to be treated as assets of the Member by virtue of its limited
liability company interest in the Company and thereby subject the Company and
the Manager (or other persons responsible for the investment and operation of
the Company’s assets) to laws or regulations that are similar to the fiduciary
responsibility or prohibited transaction provisions contained in Title I of
ERISA or Section 4975 of the Code.


7

--------------------------------------------------------------------------------



“Stockholders Agreement” means the stockholders agreement dated as of or about
the date hereof among PubCo and the stockholders from time to time party
thereto, and the other parties thereto, as amended from time to time.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of the
Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 10.1.
“Tax Receivable Agreements” mean the Tax Receivable Agreements dated as of or
about the date hereof among the Company, PubCo and the other parties from time
to time party thereto, as amended from time to time.
“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of or about the
date hereof among the Company and PubCo.
“Taxable Year” means the Company’s accounting period for federal income tax
purposes determined pursuant to Section 7.2.
“Termination Date” has the meaning set forth in Section 3.4(d).
“Total Percentage Interest” means, with respect to any Member, the quotient
obtained by dividing the number of Units (vested and unvested) then owned by
such Member by the number of Units (vested and unvested) then owned by all
Members.
“Transfer” has the meaning set forth in Section 9.1(a).
“Transferor’s Owner” has the meaning set forth in Section 9.1(d)(i).
“Treasury Regulations” means the income tax regulations promulgated under the
Code, as amended.


8

--------------------------------------------------------------------------------



“Unit” means, collectively, the Class A Common Units and such other units of the
Company as may be authorized, designated or issued, as determined by the Manager
from time to time after the date hereof.
“Unvested Units” has the meaning set forth in Section 3.4(c).
“Vested Units” has the meaning set forth in Section 3.4(c).
“ZoomInfo OpCo” means ZoomInfo Holdings LLC (formerly known as DiscoverOrg
Holdings, LLC), a Delaware limited liability company, and its successors.
“ZoomInfo OpCo Agreement” has the meaning set forth in the Recitals.

ARTICLE II
ORGANIZATIONAL MATTERS
2.1    Formation of Company. The Company was formed on February 20, 2020
pursuant to the provisions of the Delaware Act.
2.2    Limited Liability Company Agreement. The Members hereby execute this
Agreement for the purpose of establishing the affairs of the Company and the
conduct of its business in accordance with the provisions of the Delaware Act.
This Agreement amends and restates the Prior Agreement in its entirety and shall
constitute the “limited liability company agreement” (as that term is used in
the Delaware Act) of the Company effective as of the Effective Time. The Members
hereby agree that during the term of the Company set forth in Section 2.6 the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and the
Delaware Act. On any matter upon which this Agreement is silent, the Delaware
Act shall control. No provision of this Agreement shall be in violation of the
Delaware Act and to the extent any provision of this Agreement is in violation
of the Delaware Act, such provision shall be void and of no effect to the extent
of such violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the Delaware Act provides that a
provision of the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect, the provisions
of this Agreement shall in each instance control; provided further, that
notwithstanding the foregoing, Section 18-210 of the Delaware Act shall not
apply or be incorporated into this Agreement.
2.3    Name. The name of the Company shall be “ZoomInfo Intermediate Holdings
LLC”. The Manager in its sole discretion may change the name of the Company at
any time and from time to time in accordance with the Delaware Act. Notification
of any such change shall be given to all of the Members. The Company’s business
may be conducted under its name and/or any other name or names deemed advisable
by the Manager.
2.4    Purpose. The purpose and business of the Company shall be any business
which may lawfully be conducted by a limited liability company formed pursuant
to the Delaware Act.


9

--------------------------------------------------------------------------------



2.5    Principal Office; Registered Office. The principal office of the Company
shall be at 805 Broadway, Suite 900, Vancouver, WA 98660, or such other place as
the Manager may from time to time designate. The Company may maintain offices at
such other place or places as the Manager deems advisable. Notification of any
such change shall be given to all of the Members. The address of the registered
office of the Company in the State of Delaware shall be 1209 Orange Street, City
of Wilmington, County of New Castle, Delaware 19801, and the registered agent
for service of process on the Company in the State of Delaware at such
registered office shall be The Corporation Trust Company.
2.6    Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until dissolution thereof in accordance with the provisions of Article XIII. The
existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate as provided in the Delaware Act.
2.7    No State-Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in Section
2.8, and neither this Agreement nor any other document entered into by the
Company or any Member relating to the subject matter hereof shall be construed
to suggest otherwise.
2.8    Tax Treatment. The Members intend that the Company shall be treated as a
corporation for U.S. federal and applicable state or local income tax purposes
and no election to the contrary shall be made. The Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with and actions necessary to obtain such treatment.
2.9    Prior Agreements. For the avoidance of doubt, all prior limited liability
company agreements amongst the Company and its members, including all amendments
thereto, shall govern and control for all periods prior to the date hereof.

ARTICLE III
CAPITALIZATION; CAPITAL CONTRIBUTIONS
3.1    Capitalization.
(a)    Each Member shall hold Units, and the relative rights, privileges,
preferences and obligations with respect to each Member’s Units shall be
determined under this Agreement and the Delaware Act based upon the number and
the class of Units held by such Member. The number and the class of Units held
by each Member shall be set forth in the books and records of the Company. The
class of Units as of the Effective Time is as follows: “Class A Common Units.”
The Members shall have no right to vote on any matter, except as may be set
forth in this Agreement or required under the Delaware Act. Any such vote shall
be at a meeting of the Members entitled to vote or in writing as provided
herein.
(i)    Class A Common Units. The Class A Common Units shall have all the rights,
privileges and obligations as are specifically provided for in this Agreement
for


10

--------------------------------------------------------------------------------



Class A Common Units, and as may otherwise be generally applicable to all
classes of Units, unless such application is specifically limited to one or more
other classes of Units.
(b)    As of the Effective Time, the Company issued a number of Class A Common
Units equal to the number of then outstanding Management Holdings Units to
holders of such Management Holdings Units in exchange for such Management
Holdings Units, and the holders of such Class A Common Units hereby continued as
Members. The Members agree that as of the Effective Time, no fractional Class A
Common Unit will remain outstanding and any fractional Class A Common Unit held
by a Member shall be rounded up to the nearest whole number.
(c)    The Manager in its sole discretion may establish and issue, from time to
time in accordance with such procedures as the Manager shall determine from time
to time, additional Units, in one or more classes or series of Units, or other
Company securities, at such price, and with such designations, preferences and
relative, participating, optional or other special rights, powers and duties
(which may be senior to existing Units, classes and series of Units or other
Company securities), as shall be determined by the Manager without the approval
of any Member or any other Person who may acquire an interest in any of the
Units, including (i) the right of such Units to share in Company distributions;
(ii) the rights of such Units upon dissolution and winding up of the Company;
(iii) whether, and the terms and conditions upon which, the Company may or shall
be required to redeem such Units (including sinking fund provisions); (iv)
whether such Units are issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (v) the terms
and conditions upon which such Units will be issued, evidenced by certificates
and assigned or transferred; (vi) the method for determining the Total
Percentage Interest as to such Units; (vii) the terms and conditions of the
issuance of such Units (including, without limitation, the amount and form of
consideration, if any, to be received by the Company in respect thereof, the
Manager being expressly authorized, in its sole discretion, to cause the Company
to issue such Units for less than fair market value); and (viii) the right, if
any, of the holder of such Units to vote on Company matters, including matters
relating to the relative designations, preferences, rights, powers and duties of
such Units. Notwithstanding any other provision of this Agreement, the Manager
in its sole discretion, without the approval of any Member or any other Person,
is authorized (i) to issue Units or other Company securities of any newly
established class or any existing class to Members or other Persons who may
acquire an interest in the Company; (ii) to amend this Agreement to reflect the
creation of any such new class, the issuance of Units or other Company
securities of such class, and the admission of any Person as a Member which has
received Units or other Company securities; and (iii) to effect the combination,
subdivision and/or reclassification of outstanding Units as may be necessary or
appropriate to give economic effect to equity investments in the Company by
PubCo that are not accompanied by the issuance by the Company to PubCo of
additional Units and to update the books and records of the Company accordingly.
Except as expressly provided in this Agreement to the contrary, any reference to
“Units” shall include the Class A Common Units and Units of any other class or
series that may be established in accordance with this Agreement. All Units of a
particular class shall have identical rights in all respects as all other Units
of such class, except in each case as otherwise specified in this Agreement.


11

--------------------------------------------------------------------------------



(d)    All Units issued hereunder shall be uncertificated unless otherwise
determined by the Manager.
(e)    To the extent information is required to be disclosed to any Member
pursuant to this Agreement or Section 18-305(g) of the Delaware Act, each Member
acknowledges and agrees that portions of this Agreement may be redacted by the
Manager or information herein may otherwise be aggregated by the Manager to
prevent disclosure of confidential information with respect to individual
allocations of Employee Incentive Units.
(f)    Each Member who is issued Units by the Company pursuant to the authority
of the Manager pursuant to Section 5.1 shall make the Capital Contributions to
the Company determined by the Manager pursuant to the authority of the Manager
pursuant to Section 5.1 in exchange for such Units.
(g)    Each Member, to the extent having the right to consent thereto, by
executing this Agreement, hereby confirms, ratifies and approves the
transactions contemplated by this Agreement and the other agreements and
transactions referred to herein.
3.2    No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contribution or to receive any Distribution from the Company,
except as expressly provided herein.
3.3    Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. If any Member shall advance funds to the
Company, the amount of any such advances shall be a debt of the Company to such
Member and shall be payable or collectible in accordance with the terms and
conditions upon which such advances are made.
3.4    Employee Incentive Units.
(a)    Prior to the date of this Agreement, grants of Class P Units were made by
Management Holdings to certain directors, employees, officers and consultants of
the Company or its Subsidiaries (each such Person, a “Management Member”) which
were subsequently converted into Management Holdings Units immediately prior to
the Effective Time and subsequently exchanged for Class A Common Units (such
converted Units, “Employee Incentive Units”).
(b)    The provisions of this Section 3.4 are designed to provide incentives to
directors, employees, officers or consultants of the Company or its
Subsidiaries. This Section 3.4, together with the other terms of this Agreement
and the Employee Incentive Unit Agreements relating to Employee Incentive Units,
are intended to be a compensatory benefit plan within the meaning of Rule 701 of
the Securities Act, and, unless and until the Company’s Equity Securities are
publicly traded, the issuance of Employee Incentive Units are, to the extent
permitted by applicable federal securities laws, intended to qualify for the
exemption from registration under Rule 701 of the Securities Act.
(c)    The Employee Incentive Units issued to any Management Member shall
continue to vest in accordance with the time-based or performance-based vesting


12

--------------------------------------------------------------------------------



schedule set forth in the relevant Employee Incentive Unit Agreement pursuant to
which the Class P Units corresponding to such Employee Incentive Units were
granted. Employee Incentive Units that are subject to vesting and that are
vested per such vesting schedule are referred to herein as “Vested Units”.
Employee Incentive Units that are subject to vesting and that are not yet vested
per such vesting schedule are referred to herein as “Unvested Units”. Employee
Incentive Units that are not subject to vesting or that are fully vested on the
date of issuance shall be deemed “Vested Units” for all purposes hereunder. For
the avoidance of doubt, each Employee Incentive Unit shall be subject to the
same vesting schedule as the Corresponding Unit for such Employee Incentive
Unit.
(d)    If a Management Member ceases to be employed by the Company or its
Subsidiaries for any reason (or in the case of a Management Member who was not
an employee, if such Management Member is no longer acting as a director or
officer of, or consultant or advisor to, the Company or any of its Subsidiaries
for any reason) (the date of such cessation of employment, the “Termination
Date”), any remaining Unvested Units held by such Management Member shall be
forfeited to the Company for no consideration and cancelled by the Company (and
the corresponding shares of Class B Common Stock held by the applicable
Management Member shall be deemed returned to PubCo and cancelled for no
consideration and the applicable Corresponding Units shall be returned to
ZoomInfo OpCo and cancelled for no consideration). Additionally, in the event of
any such termination of employment for Cause, or in the event of such Management
Member’s proven participation in a Competitive Activity, all Vested Units then
held by such Management Member shall also be forfeited to the Company for no
consideration and cancelled by the Company (and the corresponding shares of
Class B Common Stock held by the applicable Management Member shall be deemed
returned to PubCo and cancelled for no consideration and the applicable
Corresponding Units shall be returned to ZoomInfo OpCo and cancelled for no
consideration) and shall not be entitled to any further distributions pursuant
to Sections 4.1(b) and 4.1(c).
3.5    PubCo Contribution. The Company shall issue to PubCo a number of Class A
Common Units equal to the number of Class A Common Units of ZoomInfo OpCo
contributed to the Company by PubCo from time to time pursuant to Section
12.1(c) or 12.2(b) of the ZoomInfo OpCo Agreement, as applicable.

ARTICLE IV
DISTRIBUTIONS
4.1    Distributions.
(a)    Distributions Generally. The Manager may, subject to (i) any restrictions
contained in the financing agreements to which the Company or any its
Subsidiaries is a party, (ii) having available cash (after setting aside
appropriate reserves), and (iii) any other restrictions set forth in this
Agreement, make Distributions at any time and from time to time. Notwithstanding
any other provision of this Agreement to the contrary, no Distribution or other
payment in respect of Units shall be required to be made


13

--------------------------------------------------------------------------------



to any Member if, and to the extent that, such Distribution or other payment in
respect of Units would not be permitted under the Delaware Act or other
applicable law.
(b)    Operating Distributions. Subject to Section 4.1(d) with respect to
Unvested Units, all Distributions by the Company other than those made in
connection with a Liquidity Event pursuant to Section 4.1(c), shall be made or
allocated to holders of Participating Units pro rata based on the number of
Participating Units held by each such holder.
(c)    Distributions in Connection with a Liquidity Event. Subject to Section
4.1(d) with respect to Unvested Units, all Distributions by the Company, and all
proceeds (whether received by the Company or directly by the Members) in
connection with any Liquidity Event, shall be made or allocated among the
holders of Participating Units pro rata based on the number of Participating
Units held by each such holder.
(d)    Employee Incentive Units. For the avoidance of doubt, if any Employee
Incentive Unit is an Unvested Unit as of the date of any Distribution, such
Unvested Unit shall not participate in such Distribution. Any amounts that are
not distributed to holders of such Unvested Units shall instead be distributed
to holders of Participating Units pursuant to Sections 4.1(b) and 4.1(c).
(e)    Each Distribution pursuant to Sections 4.1(b) and 4.1(c) shall be made to
the Persons shown on the Company’s books and records as Members as of the date
of such Distribution.
(f)    For purposes of this Section 4.1, any non-cash Company assets distributed
in kind to any Members shall be valued at their Fair Market Value in accordance
with Article XIV.
4.2    Withholding Taxes.
(a)    The Company shall withhold taxes from distributions to the Members to the
extent required by law. Except as otherwise provided in this Section 4.2, any
amount so withheld by the Company with regard to a Member shall be treated for
purposes of this Agreement as an amount actually distributed to such Member
pursuant to Section 4.1(b) or Section 4.1(c), as appropriate (a “Withholding
Payment”). An amount shall be considered withheld by the Company if, and at the
time, remitted to a Governmental Entity without regard to whether such
remittance occurs at the same time as the distribution to which it relates;
provided, however, that an amount actually withheld from a specific distribution
shall be treated as if distributed at the time such distribution occurs.
(b)    Each Member hereby agrees to indemnify the Company and the other Members
for any liability they may incur for failure to properly withhold taxes in
respect of such Member. Moreover, each Member hereby agrees that neither the
Company nor any other Member shall be liable to such Member for any excess taxes
withheld in respect of such Member’s Interest and that, in the event of
overwithholding, a Member’s sole recourse shall be to apply for a refund from
the appropriate governmental authority.


14

--------------------------------------------------------------------------------



(c)    If it is anticipated that at the due date of the Company’s withholding
obligation the Member’s share of cash distributions or other amounts due is less
than the amount of the Withholding Payment, the Member with respect to which the
withholding obligation applies shall pay to the Company the amount of such
shortfall within thirty (30) days after notice by the Company. If a Member fails
to make the required payment when due hereunder, and the Company nevertheless
pays the withholding, in addition to the Company’s remedies for breach of this
Agreement, the amount paid shall be deemed a recourse loan from the Company to
such Member bearing interest at an interest rate per annum equal to the Base
Rate plus 3.0%, and the Company shall apply all distributions or payments that
would otherwise be made to such Member toward payment of the loan and interest,
which payments or distributions shall be applied first to interest and then to
principal until the loan is repaid in full. In the event that the distributions
or proceeds to the Company or any Subsidiary of the Company are reduced on
account of taxes withheld at the source or any taxes are otherwise required to
be paid by the Company and such taxes are imposed on or with respect to one or
more, but not all of the Members in the Company, or all of the Members in the
Company at different tax rates, the amount of the reduction shall be borne by
the relevant Members and treated as if it were paid by the Company as a
Withholding Payment with respect to such Members pursuant to Section 4.2(a).
Taxes imposed on the Company where the rate of tax varies depending on
characteristics of the Members shall be treated as taxes imposed on or with
respect to the Members for purposes of Section 4.2(a).
(d)    A Member’s obligations under this Section 4.5 shall survive the
dissolution and winding up of the Company and any transfer, assignment or
liquidation of such Member’s interest in the Company.

ARTICLE V
MANAGEMENT
5.1    Authority of the Manager. Subject to the provisions of this Article V,
(i) all management powers over the business and affairs of the Company shall be
exclusively vested in the manager of the Company (the “Manager”), (ii) the
Manager shall conduct, direct and exercise full control over all activities of
the Company, and (iii) the Manager shall have the sole power to bind or take any
action on behalf of the Company, or to exercise any rights and powers
(including, without limitation, the rights and powers to take certain actions,
give or withhold certain consents or approvals, or make certain determinations,
opinions, judgments or other decisions) granted to the Company under this
Agreement or any other agreement, instrument or other document to which the
Company is a party. Without limiting the generality of the foregoing, (x) the
Manager shall have discretion in determining whether to issue Equity Securities,
the number of Equity Securities to be issued at any particular time, the
purchase price for any Equity Securities issued, and all other terms and
conditions governing the issuance of Equity Securities and (y) the Manager may
enter into, approve, and consummate any Liquidity Event or other extraordinary
or business combination or divestiture transaction, and execute and deliver on
behalf of the Company or the Members any agreement, document and instrument in
connection therewith (including amendments, if any, to this Agreement or
adoptions of new constituent documents) without the approval or consent of any
Member. The Manager shall operate the Company and its Subsidiaries in accordance
in all material respects with an annual budget, business plan and financial
forecasts


15

--------------------------------------------------------------------------------



for the Company and its Subsidiaries for each fiscal year. The Manager shall be
the “manager” of the Company for the purposes of the Delaware Act. The Manager
is hereby designated as authorized person, within the meaning of the Delaware
Act, to execute, deliver and file the certificate of formation of the Company
and all other certificates (and any amendments and/or restatements hereof)
required or permitted by the Delaware Act to be filed in the Office of the
Secretary of State of the State of Delaware. The Manager and Members hereby
approve and ratify the filing of the following documents with the Secretary of
State of the State of Delaware: the Certificate of Formation of the Company by
Catherine Ciriello, as authorized person. The Manager is hereby authorized to
execute, deliver and file any other certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business. Notwithstanding
any other provision of this Agreement to the contrary, without the consent of
any Member or other Person being required, the Company is hereby authorized to
execute, deliver and perform, and the Manager or any officer on behalf of the
Company, is hereby authorized to execute and deliver (a) each Employee Incentive
Unit Agreement; (b) the Reorganization Agreement; (c) each Tax Receivable
Agreement; (d) the Tax Sharing Agreement; (e) any other document, certificate or
contract relating to or contemplated by the Corporate Conversion; and (f) any
amendment and any agreement, document or other instrument contemplated thereby
or related thereto. The Manager or any officer is hereby authorized to enter
into the documents described in the preceding sentence on behalf of the Company,
but such authorization shall not be deemed a restriction on the power of the
Manager or any officer to enter into other documents on behalf of the Company.
The Members shall not manage or control the business and affairs of the Company.
Except as set forth in Section 5.2 or otherwise expressly provided herein,
neither the Members nor any class of Members shall have the power or authority
to vote, approve or consent to any matter or action taken by the Company (or by
the Manager). Unless otherwise expressly set forth in this Agreement, the
Company shall take no action without the prior approval of the Manager. There
shall be no requirement that the Manager hold a meeting in order to take any
action on any matter.
5.2    Appointment and Removal of Manager. The Manager shall be appointed by
(and is subject to removal and replacement by) a majority of the Units with the
Members voting as a single class and with each Member entitled to one vote per
Unit held by such Member. The Manager so appointed shall hold office until a
successor is appointed or until the earlier of such Manager’s death,
resignation, expulsion, or removal. The Company shall conduct a vote for the
appointment of the Manager at least once every three years, or upon earlier
death, resignation, expulsion, or removal of the Manager then in office,
pursuant to the procedures set forth in Section 6.5(c). The initial Manager
shall be Anthony Stark and will have a term of three years commencing on the
date hereof.
5.3    Compensation; Expenses.
(a)    The Manager shall not be entitled to any compensation for services
rendered to the Company in its capacity as Manager.
(b)    The Company shall pay, or cause to be paid, all costs, fees, operating
expenses and other expenses of the Company (including the costs, fees and
expenses of attorneys, accountants or other professionals) incurred in pursuing
and conducting, or otherwise related to, the activities of the Company. The
Company shall also, in the sole


16

--------------------------------------------------------------------------------



discretion of the Manager, bear and/or reimburse the Manager or PubCo for (i)
any costs, fees or expenses incurred by the Manager in connection with serving
as Manager and (ii) all other expenses allocable to the Company or otherwise
incurred by the Manager or PubCo in connection with operating the Company’s
business (including expenses allocated to PubCo by its Affiliates). To the
extent that the Manager determines in its sole discretion that such expenses are
related to the business and affairs of PubCo that are conducted through the
Company and/or its Subsidiaries (including expenses that relate to the business
and affairs of the Company and/or its Subsidiaries and that also relate to other
activities of PubCo), the Manager may cause the Company to pay or bear all
expenses of PubCo, including, without limitation, compensation and meeting costs
of any board of directors or similar body of PubCo, any salary, bonus, incentive
compensation and other amounts paid to any Person including Affiliates of PubCo
to perform services for the Company, litigation costs and damages arising from
litigation, accounting and legal costs and franchise taxes, except to the extent
such franchise taxes are based on or measured with respect to net income or
profits; provided that the Company shall not pay or bear any income tax
obligations of PubCo or any obligations of PubCo under the Tax Receivable
Agreements except as explicitly provided for in the Tax Sharing Agreement. To
the extent practicable, expenses incurred by PubCo or the Manager on behalf of
or for the benefit of the Company shall be billed directly to and paid by the
Company. Reimbursements pursuant to this Section 5.3(b) shall be in addition to
any reimbursement to the Manager as a result of indemnification pursuant to
Section 6.4.
5.4    Delegation of Authority.
(a)    The Manager may, from time to time, delegate to one or more Persons
(including any officer of the Company or other Person) such authority and duties
as the Manager may deem advisable; provided that any such Person shall exercise
such authority subject to the same duties and obligations to which the Manager
would have otherwise been subject pursuant to the terms of this Agreement. The
Manager shall not cease to be a Manager of the Company as a result of the
delegation of any duties hereunder. No officer or agent of the Company, in its
capacity as such, shall be considered the Manager of the Company by agreement,
as a result of the performance of its duties hereunder or otherwise.
(b)    The Manager may assign titles (including, without limitation, executive
chairman, non-executive chairman, chief executive officer, president, vice
president, secretary, assistant secretary, treasurer or assistant treasurer) and
delegate certain authority and duties to such Persons. Any number of titles may
be held by the same officer of the Company or other individual. The salaries or
other compensation, if any, of the officers and agents of the Company shall be
fixed from time to time by the Manager. Any delegation pursuant to this
Section 5.4 may be revoked at any time by the Manager.
5.5    Limitation of Liability.
(a)    Except as otherwise provided herein, in an agreement entered into by such
Person and the Company or by applicable law, the Manager shall not be liable to
the Company or to any Member for any act or omission performed or omitted by the
Manager


17

--------------------------------------------------------------------------------



in its capacity as the Manager pursuant to authority granted to such Person by
this Agreement; provided that, except as otherwise provided herein, such
limitation of liability shall not apply to the extent the act or omission was
attributable to such Person’s gross negligence, willful misconduct or knowing
violation of law, for any present or future breaches of any representations,
warranties or covenants by such Person or its Affiliates contained herein with
respect to any rights of the Company under any other agreements between the
Manager and the Company. The Manager may exercise any of the powers granted to
it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents, and the Manager shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the Manager (so long as such agent was selected in good faith and
with reasonable care). The Manager shall be entitled to rely upon the advice of
legal counsel, independent public accountants and other experts, including
financial advisors, and any act of or failure to act by the Manager in good
faith reliance on such advice shall in no event subject the Manager to liability
to the Company or any Member.
(b)    Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and the Manager shall not be obligated personally for any such debts,
obligations or liabilities solely by reason of acting as the Manager of the
Company. The Manager shall not be personally liable for the Company’s
obligations, liabilities and Losses. Notwithstanding anything contained herein
to the contrary, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business and affairs under this Agreement or the Delaware Act shall not be
grounds for imposing personal liability on the Manager for liabilities of the
Company.

ARTICLE VI
RIGHTS AND OBLIGATIONS OF MEMBERS
6.1    Limitation of Liability.
(a)    Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Member shall be obligated personally for any such debts, obligations or
liabilities solely by reason of being a member of the Company. Except as
otherwise provided in this Agreement or the Delaware Act, a Member’s liability
(in its capacity as such) for Company obligations, liabilities and Losses shall
be limited to the Company’s assets; provided that a Member shall be required to
return to the Company any Distribution made to it after the execution of this
Agreement in clear and manifest accounting or similar error. The immediately
preceding sentence shall constitute a compromise to which all Members have
consented within the meaning of the Delaware Act.
(b)    This Agreement is not intended to, and does not, create or impose any
duty (including any fiduciary duty) on any of the Members hereto or on their
respective


18

--------------------------------------------------------------------------------



Affiliates. Further, notwithstanding any other provision of this Agreement or
any duty otherwise existing at law or in equity, the parties hereto agree that
no Member shall, to the fullest extent permitted by law, have duties (including
fiduciary duties) to any other Member or to the Company, and in doing so,
recognize, acknowledge and agree that their duties and obligations to one
another and to the Company are only as expressly set forth in this Agreement;
provided, however, that each Member shall have the duty to act in accordance
with the implied contractual covenant of good faith and fair dealing.
(c)    To the extent that, at law or in equity, any Member has duties (including
fiduciary duties) and liabilities relating thereto to the Company, to another
Member or to another Person who is a party to or is otherwise bound by this
Agreement, the Members acting under this Agreement will not be liable to the
Company, to any such other Member or to any such other Person who is a party to
or is otherwise bound by this Agreement, for their good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities relating thereto of
any Member otherwise existing at law or in equity, are agreed by the Members to
replace to that extent such other duties and liabilities of the Members relating
thereto.
6.2    Lack of Authority. No Member in its capacity as such (other than in its
capacity as a Person delegated authority pursuant to Section 5.4) has the
authority or power to act for or on behalf of the Company, to do any act that
would be binding on the Company or to make any expenditures on behalf of the
Company. The Members hereby consent to the exercise by the Manager of the powers
conferred on it by law and this Agreement.
6.3    No Right of Partition. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property, or the
right to own or use particular or individual assets of the Company.
6.4    Indemnification.
(a)    Subject to Section 4.2, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment, substitution
or replacement), against all expenses, liabilities and losses (including
attorneys’ fees, judgments, fines, excise taxes or penalties, as reasonably
required) reasonably incurred or suffered by such Person (or one or more of such
Person’s Affiliates) by reason of the fact that such Person is or was a Member
(or Affiliate of a Member) or is or was serving as the Manager, officer,
employee or other agent of the Company or is or was serving at the request of
the Company as a manager, officer, director, principal, member, employee or
agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise; provided that (unless the Manager otherwise
consents) no Indemnified Person shall be indemnified for any expenses,
liabilities and losses suffered that are attributable to such Indemnified
Person’s or its Affiliates’ gross negligence, willful misconduct or knowing


19

--------------------------------------------------------------------------------



violation of law. Expenses, including reasonable attorneys’ fees, incurred by
any such Indemnified Person in defending a proceeding related to any such
indemnifiable matter shall be paid by the Company in advance of the final
disposition of such proceeding, including any appeal therefrom, upon receipt of
an undertaking by or on behalf of such Indemnified Person to repay such amounts
if it shall ultimately be determined that such Indemnified Person is not
entitled to be indemnified by the Company.
(b)    The right to indemnification and the advancement of expenses conferred in
this Section 6.4 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, by-law, determination of
the Manager or otherwise.
(c)    The Company will maintain directors’ and officers’ liability insurance,
at its expense, for the benefit of the Manager, the officers of the Company and
any other Persons to whom the Manager has delegated its authority pursuant to
Section 5.4.
(d)    Notwithstanding anything contained herein to the contrary (including in
this Section 6.4), any indemnity by the Company relating to the matters covered
in this Section 6.4 shall be provided out of and to the extent of Company assets
only and no Member (unless such Member otherwise agrees in writing or is found
in a final decision by a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required to make additional capital contributions or otherwise
provide funding to help satisfy such indemnity of the Company.
(e)    The Company hereby acknowledges that the 22C Member (the “Fund
Indemnitees”) may have rights to indemnification, advancement of expenses and/or
insurance in connection with their involvement with the Company provided by
other Persons (collectively, the “Fund Indemnitors”). The Company hereby agrees
(i) that it is the indemnitor of first resort (i.e., its obligations to the Fund
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the Fund Indemnitees are secondary), and (ii) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof to the fullest extent permitted by law. The
Company further agrees that no advancement or payment by the Fund Indemnitors on
behalf of the Fund Indemnitees with respect to any claim for which the Fund
Indemnitees have sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Fund Indemnitees against the Company.
(f)    If this Section 6.4 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 6.4 to the fullest extent permitted by any applicable portion of
this Section 6.4 that shall not have been invalidated and to the fullest extent
permitted by applicable law.


20

--------------------------------------------------------------------------------



6.5    Members Right to Act. For matters that require the approval of the
Members generally (rather than the approval of the Manager on behalf of the
Members or the approval of a particular group of Members), the Members shall act
through meetings and written consents as described in paragraphs (b) and (c)
below:
(a)    Except as expressly set forth herein or as required by the Delaware Act,
a Member shall not have any voting, approval or consent rights under this
Agreement or the Delaware Act with respect to the Units held by such Person,
including with respect to any matters to be decided by the Company or any other
governance matters described in this Agreement, and each holder of Units, by its
acceptance thereof, expressly waives any consent, approval or voting rights or
other rights to participate in the governance of the Company, whether such
rights may be provided under the Delaware Act (including under Sections
18-209(b), 18-213(b), 18-216(b), 18-301(b)(1), 18-302(a), 18-304, 18-704(a),
18-801(a), 18-803(a) or 18-806 of the Delaware Act) or otherwise.
(b)    Any Member entitled to vote at a meeting of Members or to express consent
or dissent to Company action in writing without a meeting may authorize another
person or persons to act for it by proxy. A telegram, email or similar
transmission by the Member, or a photographic, photostatic, facsimile or similar
reproduction of a writing executed by the Member shall (if stated thereon) be
treated as a proxy executed in writing for purposes of this Section 6.5(a). No
proxy shall be voted or acted upon after eleven months from the date thereof,
unless the proxy provides for a longer period. A proxy shall be revocable unless
the proxy form conspicuously states that the proxy is irrevocable and that the
proxy is coupled with an interest. Should a proxy designate two or more Persons
to act as proxies, unless that instrument shall provide to the contrary, a
majority of such Persons present at any meeting at which their powers thereunder
are to be exercised shall have and may exercise all the powers of voting or
giving consents thereby conferred, or, if only one be present, then such powers
may be exercised by that one; or, if an even number attend and a majority do not
agree on any particular issue, the Company shall not be required to recognize
such proxy with respect to such issue if such proxy does not specify how the
votes that are the subject of such proxy are to be voted with respect to such
issue.
(c)The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by Members holding a majority of the Units on at least
twenty-four hours’ prior written notice to the other Members entitled to vote,
which notice shall state the purpose or purposes for which such meeting is being
called. The actions taken by the Members entitled to vote or consent at any
meeting (as opposed to by written consent), however called and noticed, shall be
as valid as though taken at a meeting duly held after regular call and notice if
(but not until), either before, at or after the meeting, the Members entitled to
vote or consent as to whom it was improperly held signs a written waiver of
notice or a consent to the holding of such meeting or an approval of the minutes
thereof. The actions by the Members entitled to vote or consent may be taken by
vote of the Members entitled to vote or consent at a meeting or by written
consent (without a meeting, without notice and without a vote) so long as such
consent is signed by the Members having not less than the minimum number of
Units that would be necessary to authorize or take such action at a meeting at
which all Members entitled to vote thereon were present and voted. Prompt notice
of the action so taken without a meeting shall be given to those Members
entitled to vote or


21

--------------------------------------------------------------------------------



consent who have not consented in writing. Any action taken pursuant to such
written consent of the Members shall have the same force and effect as if taken
by the Members at a meeting thereof.

ARTICLE VII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
7.1    Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section 7.3 or pursuant to
applicable laws. All matters concerning (i) the determination of the relative
amount of allocations and distributions among the Members pursuant to Article
III and Article IV and (ii) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.
7.2    Fiscal Year. The Fiscal Year of the Company shall be such annual
accounting period as is established by the Manager from time to time.
7.3    Reports. Except as set forth in any separate written agreement between
the Company and any Member, pursuant to Section 18-305(g) of the Delaware Act,
no Member shall have the right to any other information from the Company, except
as may be required by any non-waivable provision of law.
7.4    No Information Rights. Except to the extent expressly required under the
Delaware Act (including § 18-305 thereof) or as otherwise expressly set forth in
this Agreement, no Member other than the 22C Member shall be entitled to any
information, inspection, examination, demand or similar access rights, and each
Member hereby irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law (including as contemplated by § 18-305, subsection
(g) of the Delaware Act), any such information, inspection, examination, demand
or similar access rights. Any action to enforce any information, inspection,
examination, demand or similar access rights of a Member under the Delaware Act
must comply with the requirements of this Agreement and the Delaware Act
(including § 18-305, subsection (e) thereof). Without limiting the generality of
the foregoing, each Member irrevocably and unconditionally acknowledges and
agrees that, to the extent that the Delaware Act requires the Company to make
available to any Member any particular information and without limiting any
other rights of the Company under this Agreement or applicable law: (i) the
Company may maintain the confidentiality of any information which the Manager
reasonably believes to be in the nature of trade secrets or other information
the disclosure of which the Manager in good faith believes is not in the best
interest of the Company or could damage the Company or its business or which the
Company is required by law or by agreement with a third party to keep
confidential, including without limitation, all information regarding membership
interests with respect to each Member other than the requesting Member in
accordance with Section 3.1(e), (ii) in order to protect the rights and
interests of the Company and the other Members, any such provided information
shall be deemed non-public information to be kept confidential in accordance
with Section 7.6 to the extent that the Company makes such


22

--------------------------------------------------------------------------------



information available to any Person other than the applicable Member making such
information request (including any representative thereof), the Company shall be
entitled to require from such Member and such other representative a
confidentiality agreement in form and substance reasonably acceptable to the
Company and (iii) any such provided information shall be provided at a time and
location that is reasonably acceptable to the Company, and at the sole cost of
the requesting Member.
7.5    Transmission of Communications. Each Person that owns or controls Units
on behalf of, or for the benefit of, another Person or Persons shall be
responsible for conveying any report, notice or other communication received
from the Company to such other Person or Persons.
7.6    Confidentiality. Each Member agrees, for so long as such Member owns any
Units and for a period of two (2) years following the date upon which such
Member ceases to own any Units, to keep confidential, any non-public information
provided to such Member by the Company; provided, however, that nothing herein
will limit the disclosure of any information (i) to the extent required by law,
statute, rule, regulation, judicial process, subpoena or court order or required
by any governmental agency or other regulatory authority; (ii) that is in the
public domain or becomes generally available to the public, in each case, other
than as a result of the disclosure by the parties in violation of this
Agreement; or (iii) to a Member’s advisors, representatives and Affiliates;
provided that such advisors, representatives and Affiliates shall have been
advised of this agreement and shall have expressly agreed to be bound by the
confidentiality provisions hereof, or shall otherwise be bound by comparable
obligations of confidentiality, and the applicable Member shall be responsible
for any breach of or failure to comply with this agreement by any of its
Affiliates and such Member agrees, at its sole expense, to take reasonable
measures (including but not limited to court proceedings) to restrain its
advisors, representatives and Affiliates from prohibited or unauthorized
disclosure or use of any confidential information.

ARTICLE VIII
TAX MATTERS
8.1    Preparation of Tax Returns. The Company shall arrange for the preparation
and timely filing of all tax returns required to be filed by the Company. The
Company shall determine the accounting methods and conventions under the tax
laws of the United States, the several states and other relevant jurisdictions
as to the treatment of items of income, gain, deduction, loss and credit or any
other method or procedure related to the preparation of such tax returns.

ARTICLE IX
RESTRICTIONS ON TRANSFER OF UNITS
9.1    Transfers of Units.
(a)    No holder of Units or Holding Company Units may sell, transfer, assign,
pledge, encumber, distribute, contribute or otherwise dispose of (whether
directly or indirectly (including, for the avoidance of doubt, by Transfer or
issuance of any Capital


23

--------------------------------------------------------------------------------



Stock of any Member that is not a natural person), whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest (legal or beneficial) in any Units or Holding Company Units (a
“Transfer”), except Exchanges pursuant to and in accordance with Article XII or
Transfers pursuant to and in accordance with Sections 9.1(b); provided, however,
that the Transfer of Units by the 22C Member shall be subject to the terms set
forth in Section 9.1 of the ZoomInfo OpCo Agreement as if set forth herein
mutatis mutandis.
(b)    The restrictions contained in Section 9.1(a) shall not apply, subject to
Section 9.6, to any Transfer of Units or Holding Company Units by any Member or
holder of Holding Company Units (i) by the 22C Member to any of its Affiliates,
(ii) by any Member or holder of Holding Company Units to a trust solely for the
benefit of such Person and such Person’s Family Group (or a re-Transfer of such
Units by such trust back to such Member upon the revocation of any such trust)
or pursuant to the applicable laws of descent or distribution among such
Person’s Family Group, (iii) approved in writing by the Manager or (iv) pursuant
to Section 3.4(d) (each of clauses (i)-(iv), an “Exempt Transfer”); provided
that the restrictions contained in this Agreement will continue to apply to the
Units and Holding Company Units after any Transfer pursuant to clause (i), (ii)
or (iii) above and each transferee of Units or Holding Company Units shall agree
in writing, prior to and as a condition precedent to the effectiveness of such
Transfer, to be bound by the provisions of this Agreement, without modification
or condition, subject only to the consummation of such Transfer. Upon the
Transfer of Units or Holding Company Units pursuant to clause (i), (ii) or (iii)
of the first sentence of this Section 9.1(b), the transferor will deliver
written notice to the Company, which notice will disclose in reasonable detail
the identity of such transferee(s) and shall include original counterparts of
this Agreement in a form acceptable to the Company. Notwithstanding the
foregoing, no party hereto shall avoid the provisions of this Agreement by
making one or more Transfers to one or more transferees permitted under clause
(i) or (ii) of the first sentence of this Section 9.1(b) and then disposing of
all or any portion of such party’s interest in such transferee if such
disposition would result in such transferee ceasing to be a Permitted
Transferee.
(c)    No holder of Holding Company Units shall agree to facilitate or otherwise
permit the transfer of any Holding Company Units, other than in compliance with
Section 9.1.
(d)    Notwithstanding anything in this Agreement to the contrary, as a
condition to any Transfer:
(i)    if the transferor of Units who proposes to transfer such Units (or if
such transferor is a disregarded entity for U.S. federal income tax purposes,
the first direct or indirect beneficial owner of such transferor that is not a
disregarded entity (the “Transferor’s Owner”)) is a “United States person” as
defined in Section 7701(a)(30) of the Code, then such transferor (or
Transferor’s Owner, if applicable) shall complete and provide to both of the
transferee and the Company, a duly executed affidavit in the form provided to
such transferor by the Company, certifying, under penalty of perjury, that the
transferor (or Transferor’s Owner, if applicable) is not a foreign person,
nonresident alien, foreign corporation, foreign partnership, foreign trust, or
foreign estate (as such terms are


24

--------------------------------------------------------------------------------



defined under the Code and applicable United States Treasury Regulations) and
the transferor’s (or Transferor’s Owner’s, if applicable) United States taxpayer
identification number, or
(ii)    if the transferor of Units who proposes to transfer such Units (or if
such transferor is a disregarded entity for U.S. federal income tax purposes,
the Transferor’s Owner) is not a “United States person” as defined in Section
7701(a)(30) of the Code, then such transferor and transferee shall jointly
provide to the Company written proof reasonably satisfactory to the Manager that
any applicable withholding tax that may be imposed on such transfer (including
pursuant to Sections 864 and 1446 of the Code) and any related tax returns or
forms that are required to be filed, have been, or will be, timely paid and
filed, as applicable.
(e)    Notwithstanding anything otherwise to the contrary in this Section 9.1,
each Member may Transfer Vested Units in Exchanges that are vested as of the
date of such Exchange pursuant to, and in accordance with, this Agreement;
provided that, in the case of any Member other than the 22C Member, such
Exchange shall be effected in compliance with policies that the Manager may
adopt or promulgate from time to time (including policies requiring the use of
designated administrators or brokers) in its sole discretion. Notwithstanding
Section 18-702(e) of the Delaware Act, any Class A Common Units acquired by the
Company pursuant to an Exchange shall not be cancelled and shall be deemed
re-issued to PubCo by the Company.
(f)    Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer of any Unit that constitutes a portion of a Paired
Interest that, concurrently with such Transfer such transferring Member shall
also Transfer to the transferee the equity security of PubCo constituting the
remainder of such Paired Interest.
9.2    Restricted Units Legend.
(a)    The Units have not been registered under the Securities Act and,
therefore, in addition to the other restrictions on Transfer contained in this
Agreement, cannot be sold unless subsequently registered under the Securities
Act or an exemption from such registration is then available. To the extent such
Units have been certificated, each certificate evidencing Units and each
certificate issued in exchange for or upon the Transfer of any Units (if such
securities remain Units as defined herein after such Transfer) shall be stamped
or otherwise imprinted with a legend in substantially the following form:
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
WHICH IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT RELATING TO


25

--------------------------------------------------------------------------------



THE DISPOSITION OF SECURITIES AND (3) IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF THE ISSUER OF SUCH SECURITIES, AS SUCH AGREEMENT MAY BE
AMENDED, MODIFIED OR RESTATED FROM TIME TO TIME, AND THE ISSUER RESERVES THE
RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH TRANSFER RESTRICTIONS
HAVE BEEN FULFILLED. A COPY OF SUCH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT SHALL BE FURNISHED BY THE ISSUER TO THE HOLDER HEREOF UPON
WRITTEN REQUEST AND WITHOUT CHARGE.”
The Company will imprint such legend on certificates (if any) evidencing Units.
The legend set forth above will be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.
(b)    In connection with the Transfer of any Units (other than pursuant to
Section 9.1(b)(ii) if the Manager so elects to waive the applicability of this
Section 9.2(b)), the holder thereof shall deliver written notice to the Company
describing in reasonable detail the Transfer or proposed Transfer, which shall,
if so requested by the Manager, be accompanied by (i) an opinion of counsel
which (to the Company’s reasonable satisfaction) is knowledgeable in securities
law matters to the effect that such Transfer of Units may be effected without
registration of such Units under the Securities Act or (ii) such other evidence
reasonably satisfactory to the Manager to the effect that such Transfer of Units
may be effected without registration of such Units under the Securities Act. In
addition, if the holder of the Units delivers to the Company an opinion of such
counsel that no subsequent Transfer of such Units shall require registration
under the Securities Act, the Company shall promptly upon such contemplated
Transfer deliver new certificates for such securities (if then certificated)
which do not bear the Securities Act legend set forth in Section 9.2(a). If the
Company is not required to deliver new certificates for such Units not bearing
such legend, the holder thereof shall not effect any Transfer of the same until
the prospective transferee has confirmed to the Company in writing its agreement
to be bound by the conditions contained in this Agreement.
(c)    Upon the request of any Member, the Company will promptly supply to such
Member or its prospective transferees all information regarding the Company
required to be delivered in connection with a Transfer pursuant to Rule 144 of
the Securities and Exchange Commission.
(d)    If any Units become eligible for sale pursuant to Rule 144 of the
Securities and Exchange Commission or no longer constitute “restricted
securities” (as defined under Rule 144(a) of the Securities and Exchange
Commission), the Company shall, upon the request of the holder of such Units,
remove the Securities Act legend set forth in Section 9.2(a) above from the
certificates (if any) for such securities.


26

--------------------------------------------------------------------------------



9.3    Assignee’s Rights.
(a)    Subject to Section 9.6(b), a Transfer of Units in a manner in accordance
with this Agreement shall be effective as of the date of assignment and
compliance with the conditions to such Transfer and such Transfer shall be shown
on the books and records of the Company. Distributions made before the effective
date of such Transfer shall be paid to the transferor, and Distributions made
after such date shall be paid to the Assignee.
(b)    Unless and until an Assignee becomes a Member pursuant to Article X, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided that without relieving the
transferring Member from any such limitations or obligations as more fully
described in Section 9.4, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of such Units (including the obligation to make Capital Contributions on account
of such Units).
9.4    Assignor’s Rights and Obligations. Any Member who shall Transfer any
Units in a manner in accordance with this Agreement shall cease to be a Member
with respect to such Units or such other interest and shall no longer have any
rights or privileges, or, except as set forth in this Section 9.4, duties,
liabilities or obligations, of a Member with respect to such Units or such other
interest (it being understood, however, that the applicable provisions of
Sections 5.5 and 6.4 shall continue to inure to such Person’s benefit), except
that unless and until the Assignee is admitted as a substituted Member in
accordance with the provisions of Article X (the “Admission Date”), (i) such
assigning Member shall retain all of the duties, liabilities and obligations of
a Member with respect to such Units or other interest, including, without
limitation, the obligation (together with its Assignee pursuant to Section
9.3(b)) to make and return Capital Contributions on account of such Units or
other interest pursuant to the terms of this Agreement and (ii) the Manager may
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units or other interest for any period of time prior to the
Admission Date. Nothing contained herein shall relieve any Member who Transfers
any Units or other interest in the Company from any liability of such Member to
the Company with respect to such Units that may exist on the Admission Date or
that is otherwise specified in the Delaware Act and incorporated into this
Agreement or for any liability to the Company or any other Person for any
materially false statement made by such Member (in its capacity as such) or for
any present or future breaches of any representations, warranties or covenants
by such Member (in its capacity as such) contained herein or in the other
agreements with the Company.
9.5    Encumbrances. No Member or Assignee may create an Encumbrance with
respect to all or any portion of its Units (or any beneficial interest therein)
other than Encumbrances that run in favor of the Member unless the Manager
consents in writing thereto, which consent may be given or withheld, or made
subject to such conditions as are determined by the Manager, in the Manager’s
sole discretion. Consent of the Manager shall be withheld until the holder of
the Encumbrance acknowledges the terms and conditions of this Agreement. Any
purported Encumbrance that is not in accordance with this Agreement shall be, to
the fullest extent permitted by law, null and void.


27

--------------------------------------------------------------------------------



9.6    Further Restrictions.
(a)    Notwithstanding any contrary provision in this Agreement, the Manager may
impose such vesting requirements, forfeiture provisions, Transfer restrictions,
minimum retained ownership requirements or other similar provisions with respect
to any Units that are outstanding as of the date of this Agreement or are
created thereafter, with the written consent of the holder of such Units. Such
requirements, provisions and restrictions need not be uniform and may be waived
or released by the Manager in its sole discretion with respect to all or a
portion of the Units owned by any one or more Members at any time and from time
to time, and shall not, to the fullest extent permitted by law, constitute the
breach of any duty hereunder or otherwise existing at law, in equity or
otherwise.
(b)    Notwithstanding any contrary provision in this Agreement, in no event may
any Transfer of a Unit be made by any Member or Assignee if the Manager
determines that:
(i)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(ii)    such Transfer would require the registration of such transferred Unit or
of any class of Unit pursuant to any applicable U.S. federal or state securities
laws (including, without limitation, the Securities Act or the Exchange Act) or
other non-U.S. securities laws (including Canadian provincial or territorial
securities laws) or would constitute a non-exempt distribution pursuant to
applicable provincial or state securities laws;
(iii)    such Transfer would cause (i) all or any portion of the assets of the
Company to (A) constitute “plan assets” (under ERISA, the Code or any applicable
Similar Law) of any existing or contemplated Member, or (B) be subject to the
provisions of ERISA, Section 4975 of the Code or any applicable Similar Law, or
(ii) the Manager to become a fiduciary with respect to any existing or
contemplated Member, pursuant to ERISA, any applicable Similar Law, or
otherwise; or
(iv)    to the extent requested by the Manager, the Company does not receive
such legal and/or tax opinions and written instruments (including, without
limitation, copies of any instruments of Transfer and such Assignee’s consent to
be bound by this Agreement as an Assignee) that are in a form satisfactory to
the Manager, as determined in the Manager’s sole discretion.
9.7    Counterparts; Joinder. Prior to Transferring any Units (other than
Exchanges pursuant to Article XII or any Transfer to the Company pursuant to
Section 3.4(d) or otherwise) and as a condition precedent to the effectiveness
of such Transfer, the transferring holder of Units will cause the prospective
transferee(s) of such Units to execute and deliver to the Company counterparts
of this Agreement and any other agreements relating to such Units, or executed
joinders to such agreements, in each case, in a form acceptable to the Company.
Notwithstanding anything herein to the contrary, to the fullest extent permitted
by law, any Person who acquires in any manner whatsoever any Units, irrespective
of whether such Person has accepted and adopted


28

--------------------------------------------------------------------------------



in writing the terms and conditions of this Agreement, shall be deemed by the
acceptance of the benefits of the acquisition thereof to have agreed to be
subject to and bound by all of the terms and conditions of this Agreement to
which any predecessor in such Units was subject or by which such predecessor was
bound.
9.8    Ineffective Transfer. Any Transfer or attempted Transfer of any Units in
violation of any provision of this Agreement shall, to the fullest extent
permitted by law, be void, and the Company will not record such Transfer on its
books or treat any purported transferee of such Units as the owner of such
securities for any purpose.

ARTICLE X
ADMISSION OF MEMBERS
10.1    Substituted Members. Subject to the provisions of Article IX hereof, in
connection with the permitted Transfer of any Units of a Member, the transferee
shall become a Substituted Member on the effective date of such Transfer, which
effective date shall not be earlier than the date of compliance with the
conditions to such Transfer, and such admission shall be shown on the books and
records of the Company.
10.2    Additional Members. Subject to the provisions of Article IX hereof, a
Person may be admitted to the Company as an Additional Member only upon
furnishing to the Company (a) counterparts of this Agreement or an executed
joinders to this Agreement in a form acceptable to the Manager and (b) such
other documents or instruments as may be necessary or appropriate to effect such
Person’s admission as a Member (including entering into such documents as the
Manager may deem appropriate); provided, however, that any Person who acquires
any Units pursuant to the Reorganization Agreement shall, automatically without
any further action on the part of the Company or such Person, be admitted to the
Company as an Additional Member. Such admission shall become effective on the
date on which the Manager determines that such conditions have been satisfied
and when any such admission is shown on the books and records of the Company.

ARTICLE XI
WITHDRAWAL AND RESIGNATION OF MEMBERS
No Member shall have the power or right to withdraw or otherwise resign as a
Member from the Company prior to the dissolution and winding up of the Company
pursuant to Article XIII without the prior written consent of the Manager,
except as otherwise expressly permitted by this Agreement. Any Member, however,
that attempts to withdraw or otherwise resign as a Member from the Company
without the prior written consent of the Manager upon or following the
dissolution and winding up of the Company pursuant to Article XIII but prior to
such Member receiving the full amount of distributions from the Company to which
such Member is entitled pursuant to Article XIII shall be liable to the Company
for all damages (including all lost profits and special, indirect and
consequential damages) directly or indirectly caused by the withdrawal or
resignation of such Member, and such Member shall be entitled to receive the
Fair Market Value of such Member’s equity interest in the Company as of the date
of its resignation (or, if less, the


29

--------------------------------------------------------------------------------



amount that such Member would have received on account of such equity interest
had such Member not resigned or otherwise withdrew from the Company), as
conclusively determined by the Manager, on the sixth month anniversary date (or
such earlier date determined by the Manager) following the completion of the
distribution of Company assets as provided in Article XIII to all other Members.
Upon a Transfer of all of a Member’s Units in a Transfer permitted by this
Agreement, subject to the provisions of Section 9.4, such Member shall cease to
be a Member.

ARTICLE XII
EXCHANGE RIGHTS
12.1    Class A Common Unit for Class A Common Stock.
(a)    Subject to adjustment as provided in this Article XII and other
provisions of this Agreement, the 22C Member shall be entitled at any time
(subject to the availability of an exemption to the registration requirements of
the Securities Act or other applicable law or a registration statement then in
effect with respect to such issuance and subsequent transfer by such Exchanging
Unitholder) and from time to time, upon the terms and subject to the conditions
hereof, to surrender Paired Interests to PubCo in exchange for the delivery to
such Exchanging Unitholder of a number of shares of Class A Common Stock that is
equal to the product of the number of Paired Interests surrendered multiplied by
the Exchange Rate (such exchange, a “Exchange”); provided that, absent a waiver
by the Manager, any such Exchange is for a minimum of the lesser of 1,000 Paired
Interests or all of the Paired Interests held by such Exchanging Unitholder.
(b)    Subject to adjustment as provided in this Article XII and other
provisions of this Agreement, each Member other than the 22C Member shall be
entitled from and after one hundred eighty (180) days following the consummation
of the date of the closing of the initial public offering and sale of Class A
Common Stock (as contemplated by PubCo’s Registration Statement on Form S-1
(File No. 333-236674), the “Initial Public Offering”) (or, if earlier, at any
time, as may be determined by the Manager, if the Manager determines, in its
sole discretion, that there is an available exemption to the registration
requirements of the Securities Act or other applicable law or a registration
statement is then in effect with respect to such issuance and subsequent
transfer by such Exchanging Unitholder), upon the terms and subject to the
conditions hereof, to elect to effect an Exchange (other than with respect to
any Paired Interest that includes an Unvested Unit); provided that, absent a
waiver by the Manager, any such Exchange is for a minimum of the lesser of 100
Paired Interests or all of the Paired Interests (other than any Paired Interest
that includes an Unvested Unit) held by such Exchanging Unitholder.
(c)    PubCo shall (i) automatically be admitted as a Member in respect of the
Class A Common Units it receives and (ii) cancel all shares of Class B Common
Stock it receives in connection with any Exchange.
12.2    Exchange Procedures.


30

--------------------------------------------------------------------------------



(a)    A Member shall exercise its right to make an Exchange as set forth in
Section 12.1 hereof, as applicable, by delivering to PubCo a written election of
Exchange in respect of the Paired Interests to be exchanged substantially in the
form of Exhibit A hereto and any certificates, if any, representing Class A
Common Units and/or shares of Class B Common Stock, as applicable, duly executed
by such holder or such holder’s duly authorized attorney, in each case delivered
during normal business hours at the principal executive offices of PubCo.
(b)    As promptly as practicable following the delivery of such a written
election of Exchange, PubCo shall deliver or cause to be delivered at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock or, if there is no then-acting registrar and transfer agent of the Class A
Common Stock, (x) in the case of the 22C Member, at the address set forth on
such Member’s signature page to this Agreement (or at such other address as such
Member may designate to PubCo) and (y) in the case of all other Members, at the
principal executive offices of PubCo, the number of shares of Class A Common
Stock deliverable upon such Exchange registered in the name of the relevant
Exchanging Unitholder. To the extent the Class A Common Stock is settled through
the facilities of the DTC, PubCo will, subject to Section 12.2(c) hereof, upon
the written instruction of an Exchanging Unitholder, use its reasonable best
efforts to deliver the shares of Class A Common Stock deliverable to such
Exchanging Unitholder, through the facilities of the DTC, to the account of the
participant of the DTC designated by such Exchanging Unitholder. PubCo shall
take such actions as may be required to ensure the performance by the Company of
its obligations under this Article XII, including the issuance and deliver of
shares of Class A Common Stock to or for the account of, or at the direction of,
the Company in exchange for the delivery to PubCo of a number of Paired
Interests that is equal to the number of Paired Interests surrendered by an
Exchanging Unitholder, subject to adjustment as provided in this Article XII and
other provisions of this Agreement.
(c)    PubCo, the Company and each Exchanging Unitholder shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Company shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Class A Common Stock are to be delivered in a name other than that of
the Exchanging Unitholder that requested the Exchange (or the DTC or its nominee
for the account of a participant of the DTC that will hold the shares for the
account of such Exchanging Unitholder), then such Exchanging Unitholder and/or
the person in whose name such shares are to be delivered shall pay to PubCo the
amount of any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of the Company that such tax has been paid or is not
payable.
(d)    PubCo and the Company may adopt reasonable procedures for the
implementation of the Exchange provisions set forth in this Article XII,
including, without limitation, procedures for the giving of notice of an
election of exchange.
(e)    Notwithstanding anything to the contrary herein, to the extent a Member
surrenders for exchange a fraction of a Paired Interest, the Company may in its
sole


31

--------------------------------------------------------------------------------



discretion deliver to such holder a cash amount equal to the market value of
such fraction (as determined by the Manager in its sole discretion) in lieu of
delivering a fraction of a share of Class A Common Stock.
12.3    Limitations on Exchanges. For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Member shall not be entitled
to effect an Exchange to the extent PubCo or the Company determines that such
Exchange (i) would be prohibited by law or regulation (including, without
limitation, the unavailability of any requisite registration statement filed
under the Securities Act or any exemption from the registration requirements
thereunder) or (ii) would not be permitted under any other agreements with PubCo
or its subsidiaries to which such Member may be party (including, without
limitation, this Agreement) or any written policies of PubCo related to unlawful
or inappropriate trading applicable to its directors, officers or other
personnel.
12.4    Adjustment.
(a)    The Exchange Rate shall be adjusted accordingly if there is: (i) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Units that is not accompanied by a substantively identical
subdivision or combination of the Class A Common Stock; or (ii) any subdivision
(by any stock split, stock dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Stock that is not accompanied by a substantively identical
subdivision or combination of shares of Class B Common Stock or the Class A
Common Units, in each case, to the extent necessary to maintain the economic
equivalency in the value surrendered for exchange and the value received, as
determined by PubCo in its sole discretion; provided, however, that no
adjustment to the Exchange Rate will be made solely as a result of a stock
dividend by PubCo that is effected in order to maintain the relationship between
the shares of Class A Common Stock and Class A Common Units. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed into another security,
securities or other property, then upon any subsequent Exchange, an Exchanging
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such Exchanging Unitholder would have received if such
Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. Except as may be required in the immediately
preceding sentence, no adjustments in respect of distributions shall be made
upon the Exchange of any Paired Interest. This Agreement shall apply to, mutatis
mutandis, and all references to “Paired Interests” shall be deemed to include,
any security, securities or other property of PubCo or the Company which may be
issued in respect of, in exchange for or in substitution of shares of Class B
Common Stock


32

--------------------------------------------------------------------------------



or Class A Common Units, as applicable, by reason of stock or unit split,
reverse stock or unit split, stock or unit dividend or distribution,
combination, reclassification, reorganization, recapitalization, merger,
exchange (other than an Exchange) or other transaction.
(b)    This Agreement shall apply to the Paired Interests held by the Members
and their Permitted Transferees as of the date hereof, as well as any Paired
Interests hereafter acquired by a Member and his or her or its Permitted
Transferees.
12.5    Class A Common Stock to be Issued.
(a)    PubCo shall at all times reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon an
Exchange, such number of shares of Class A Common Stock as shall be deliverable
upon any such Exchange; provided that nothing contained herein shall be
construed to preclude PubCo or the Company from satisfying its obligations in
respect of the Exchange of the Paired Interests by delivery of shares of Class A
Common Stock which are held in the treasury of PubCo or are held by the Company
or any of their subsidiaries or by delivery of purchased shares of Class A
Common Stock (which may or may not be held in the treasury of PubCo or held by
any subsidiary thereof). PubCo and the Company covenant that all Class A Common
Stock issued upon an Exchange will, upon issuance, be validly issued, fully paid
and non-assessable.
(b)    PubCo and the Company covenant and agree that, to the extent that a
registration statement under the Securities Act is effective and available for
shares of Class A Common Stock to be delivered with respect to any Exchange,
shares that have been registered under the Securities Act shall be delivered in
respect of such Exchange. In the event that any Exchange in accordance with this
Agreement is to be effected at a time when any required registration has not
become effective or otherwise is unavailable, upon the request and with the
reasonable cooperation of the Member requesting such Exchange, PubCo and the
Company shall use commercially reasonable efforts to promptly facilitate such
Exchange pursuant to any reasonably available exemption from such registration
requirements. PubCo and the Company shall use commercially reasonable efforts to
list the Class A Common Stock required to be delivered upon Exchange prior to
such delivery upon each national securities exchange or inter-dealer quotation
system upon which the outstanding Class A Common Stock may be listed or traded
at the time of such delivery.
12.6    Restrictions. Any restrictions on transfer of Units under any agreements
with PubCo or any of its subsidiaries to which an Exchanging Unitholder may be
party shall apply, mutatis mutandis, to any shares of Class A Common Stock and
Class B Common Stock.
12.7    Tax Withholding. Notwithstanding any other provision in this Agreement,
PubCo, the Company and their agents and affiliates shall have the right to
deduct and withhold taxes (including Class A Common Stock with a fair market
value determined in the sole discretion of PubCo equal to the amount of such
taxes) from any payments to be made pursuant to the transactions contemplated by
this Agreement if, in their opinion, such withholding is required by law, and
shall be provided with any necessary tax forms, including Form W-9 or the


33

--------------------------------------------------------------------------------



appropriate series of Form W-8, as applicable, and any similar information;
provided that PubCo may, in its sole discretion, allow an Exchanging Unitholder
to pay such taxes owed on the Exchange of Class A Common Units and shares of
Class B Common Stock for shares of Class A Common Stock in cash in lieu of PubCo
withholding or deducting such taxes. To the extent that any of the
aforementioned amounts are so withheld, such withheld amounts shall be treated
for all purposes of this Agreement as having been delivered and paid to the
recipient of the payments in respect of which such deduction and withholding was
made. To the extent that any payment pursuant to this Agreement is not reduced
by such deductions or withholdings, such recipient shall indemnify the
applicable withholding agent for any amounts imposed by any taxing authority
together with any costs and expenses related thereto.

ARTICLE XIII
DISSOLUTION AND LIQUIDATION
13.1    Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:
(a)    the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act;
(b)    any event which makes it unlawful for the business of the Company to be
carried on by the Members;
(c)    at any time there are no Members, unless the Company is continued in
accordance with the Delaware Act; or
(d)    the determination of the Manager in its sole discretion; provided that in
the event of a dissolution pursuant to this clause (d), the relative economic
rights of each class of Units immediately prior to such dissolution shall be
preserved to the greatest extent practicable with respect to distributions made
to Members pursuant to Section 13.2 in connection with the winding up of the
Company, taking into consideration tax and other legal constraints that may
adversely affect one or more parties hereto and subject to compliance with
applicable laws and regulations, unless, and to the extent that, with respect to
any class of Units, holders of not less than 90% of the Units of such class
consent in writing to a treatment other than as described above.
Except as otherwise set forth in this Article XIII, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not, in and of itself,
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.
13.2    Winding Up and Termination. On dissolution of the Company, the Manager
shall act as liquidating trustee or may appoint one or more Persons as
liquidating trustee. The liquidating trustee shall proceed diligently to wind up
the affairs of the Company and make final distributions as provided herein and
in the Delaware Act. The costs of winding up shall be borne as a Company
expense. Until final distribution, the liquidating trustee shall continue to
operate the Company


34

--------------------------------------------------------------------------------



properties with all of the power and authority of the Manager. The steps to be
accomplished by the liquidating trustee are as follows:
(a)    as promptly as possible after dissolution and again after completion of
the winding up, the liquidating trustee shall cause a proper accounting to be
made by a recognized firm of certified public accountants of the Company’s
assets, liabilities and operations through the last day of the calendar month in
which the dissolution occurs or the completion of the winding up is completed,
as applicable;
(b)    the liquidating trustee shall pay, satisfy or discharge from Company
funds all of the debts, liabilities and obligations of the Company (including,
without limitation, all expenses incurred of winding up) or otherwise make
adequate provision for payment and discharge thereof (including, without
limitation, the establishment of a cash fund for contingent, conditional or
unmatured liabilities in such amount and for such term as the liquidating
trustee may reasonably determine); and
(c)    all remaining assets of the Company shall be distributed to the Members
in accordance with Section 4.1(c) by the end of the Taxable Year of the Company
during which the winding up of the Company occurs (or, if later, by ninety (90)
days after the date of the winding up).
The distribution of cash and/or property to Members in accordance with the
provisions of this Section 13.2 and Section 13.3 constitutes a complete return
to the Members of their Capital Contributions and a complete distribution to the
Members of their interest in the Company and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act. To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds.
13.3    Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 13.2, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidating trustee determine that an immediate
sale of part or all of the Company’s assets would be impractical or would cause
undue loss (or would otherwise not be beneficial) to the Members, the
liquidating trustee may, in their sole discretion, defer for a reasonable time
the winding up of any assets except those necessary to satisfy Company
liabilities (other than loans to the Company by Members) and reserves. Subject
to the order of priorities set forth in Section 13.2, the liquidating trustee
may, in their sole discretion, distribute to the Members, in lieu of cash,
either (i) all or any portion of such remaining Company assets in-kind in
accordance with the provisions of Section 13.2(c), (ii) as tenants in common and
in accordance with the provisions of Section 13.2(c), undivided interests in all
or any portion of such Company assets or (iii) a combination of the foregoing.
Any such distributions in kind shall be subject to (x) such conditions relating
to the disposition and management of such assets as the liquidating trustee deem
reasonable and equitable and (y) the terms and conditions of any agreements
governing such assets (or the operation thereof or the holders thereof) at such
time. The liquidating trustee shall determine the Fair Market Value of any
property distributed in accordance with the valuation procedures set forth in
Article XIV.
13.4    Cancellation of Certificate. On completion of the winding up of the
Company’s affairs and distribution of Company assets as provided herein, the
Company is terminated (and the


35

--------------------------------------------------------------------------------



Company shall not be terminated prior to such time), and the Manager (or such
other Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 13.4.
13.5    Reasonable Time for Winding Up. A reasonable time shall be allowed for
the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 13.2 and 13.3 in order to
minimize any losses otherwise attendant upon such winding up.
13.6    Return of Capital. The liquidating trustee shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood that any such return shall be made solely from
Company assets).

ARTICLE XIV
VALUATION
14.1    Value. Except as otherwise specifically set forth in a Management
Member’s Employee Incentive Unit Agreement with respect to the determination of
Fair Market Value of a Management Member’s Employee Incentive Units, “Fair
Market Value” of any asset, property or equity interest means the amount which a
seller of such asset, property or equity interest would receive in a sale of
such asset, property or equity interest in an arms-length transaction with an
unaffiliated third party consummated on a date determined by the Manager (which
may be the date on which the event occurred which necessitated the determination
of the Fair Market Value) (and after giving effect to any transfer taxes payable
in connection with such sale).
14.2    Determination and Dispute. Fair Market Value shall be determined by the
Manager (or, if pursuant to Section 13.3, the liquidating trustee) in its good
faith judgment in such manner as it deems reasonable and using all factors,
information and data deemed to be pertinent.

ARTICLE XV
GENERAL PROVISIONS
15.1    Power of Attorney.
(a)    Each holder of Units hereby constitutes and appoints the Manager and the
liquidating trustee, with full power of substitution, as his, her or its true
and lawful agent and attorney-in-fact, with full power and authority in his, her
or its name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in


36

--------------------------------------------------------------------------------




the State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property; (B) all instruments which the Manager deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (C) all conveyances
and other instruments or documents which the Manager deems appropriate or
necessary to reflect the dissolution and winding up of the Company pursuant to
the terms of this Agreement, including a certificate of cancellation; and (D)
all instruments relating to the admission, withdrawal or substitution of any
Member pursuant to Article X or Article XI; and
(ii)    sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by
such holder of Units hereunder or is consistent with the terms of this Agreement
and/or appropriate or necessary (and not inconsistent with the terms of this
Agreement), in the reasonable judgment of the Manager, to effectuate the terms
of this Agreement.
(b)    For the avoidance of doubt, the foregoing power of attorney does not
include the power or authority to vote any Units held by any Member on any
matter on which the Members have a right to vote, either at a meeting or by any
written consent.
(c)    The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any holder of Units and the Transfer of
all or any portion of his, her or its Units and shall extend to such holder’s
heirs, successors, assigns and personal representatives.
15.2    Amendments.
(a)    The Manager (pursuant to its power of attorney from the holders of Units
as provided in Section 15.1 or otherwise), without the consent of any holder of
Units, may amend any provision of this Agreement, and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith. Notwithstanding the preceding sentence, the prior written
consent of the 22C Member shall be required for any amendments or modifications
that would be adverse to the 22C Member in any material respect.
(b)    Any amendment or modification effected in accordance with this Section
15.2(a) shall be effective, in accordance with its terms, with respect to the
rights and obligations of and binding upon all Members. For the avoidance of
doubt, without any action or requirement of consent by any Member, the Company
shall update the books and records of the Company to remove a Member’s name
therefrom once such Member no longer holds any Equity Securities, following
which such Person shall cease to be a “Member” or have any rights or obligations
under this Agreement.
15.3    Title to Company Assets. The Company assets shall be deemed to be owned
by the Company as an entity, and no holder of Units, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof. The Manager hereby declares


37

--------------------------------------------------------------------------------




and warrants that any Company assets for which legal title is held in its name
or the name of any nominee shall be held in trust by the Manager or such nominee
for the use and benefit of the Company in accordance with the provisions of this
Agreement. All Company assets shall be recorded as the property of the Company
on its books and records, irrespective of the name in which legal title to such
Company assets is held.
15.4    Addresses and Notices. Any notice provided for in this Agreement will be
in writing and will be either personally delivered, or received by certified
mail, return receipt requested, sent by reputable overnight courier service
(charges prepaid) or facsimile to the Company at the address set forth below and
to any other recipient and to any holder of Units at such address as indicated
by the Company’s records, or at such address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally or sent by facsimile (provided confirmation of transmission
is received), three days after deposit in the U.S. mail and one day after
deposit with a reputable overnight courier service. The Company’s address is:
To the Company:
ZoomInfo Intermediate Holdings LLC
c/o ZoomInfo Technologies Inc.
805 Broadway, Suite 900
Vancouver, WA 98660
Attention: Anthony Stark, General Counsel
Email: anthony.stark@zoominfo.com
To the Manager:
ZoomInfo Technologies Inc.
805 Broadway, Suite 900
Vancouver, WA 98660
Attention: Anthony Stark, General Counsel
Email: anthony.stark@zoominfo.com
in each case, with a copy (which shall not constitute written notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Richard A. Fenyes
Telecopy No.: (212) 455-2502
Email: rfenyes@stblaw.com
15.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.


38

--------------------------------------------------------------------------------




15.6    Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.
15.7    Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
15.8    Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which together shall constitute one
and the same agreement binding on all the parties hereto.
15.9    Applicable Law; Waiver of Jury Trial. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Any dispute relating hereto shall be heard in the state or federal
courts of Delaware, and the parties agree to exclusive jurisdiction and venue
therein and waive, to the fullest extent permitted by law, any objection based
on venue or forum non conveniens with respect to any action instituted therein.
The parties hereto hereby consent to service being made through the notice
procedures set forth in Section 15.4 and irrevocably submit to the jurisdiction
of the aforesaid courts. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
15.10    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
15.11    Further Action. The parties shall use commercially reasonable efforts
to execute and deliver all documents, provide all information and take or
refrain from taking such actions as may be necessary or appropriate to achieve
the purposes of this Agreement.
15.12    Delivery by Facsimile. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement or contemplated
hereby, and any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or electronic transmission (i.e., in portable
document format), shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as


39

--------------------------------------------------------------------------------




if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or electronic transmission to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement or any
document to be signed in connection with this Agreement shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.
15.13    Offset. Whenever the Company is to pay any sum to any holder of Units
or any Affiliate or related person thereof, any undisputed amounts that such
holder of Units or such Affiliate or related person owes to the Company (such
lack of dispute to be evidenced by written confirmation of such by such holder
of Units or related person thereof) may be deducted from that sum before
payment.
15.14    Entire Agreement. This Agreement, those documents expressly referred to
herein (including the Reorganization Agreement and Stockholders Agreement) and
other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral (including the Prior Agreement and the Management Holdings Agreement),
which may have related to the subject matter hereof in any way.
15.15    Remedies. Each holder of Units shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Person has been
granted at any time under any other agreement or contract and all of the rights
which such Person has under any law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to seek to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law.
15.16    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. Wherever required by the context, references to a
Fiscal Year shall refer to a portion thereof. The use of the words “or,”
“either” and “any” shall not be exclusive. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent


40

--------------------------------------------------------------------------------




or interpretation arises, to the fullest extent permitted by law, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.
15.17    Spousal Consent. Each Member who is married severally represents that
true and complete copies of this Agreement and all documents to be executed by
such Member hereunder have been furnished to his or her spouse; represents and
warrants to the Company and to the other Members that such spouse has read this
Agreement and all related documents applicable to such Member, is familiar with
each of their terms, and has agreed to be bound to the obligations of such
Member hereunder and thereunder.
*           *           *           *           *


41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Limited Liability Company Agreement as of the date first written above.
ZOOMINFO INTERMEDIATE HOLDINGS LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony Stark


 
Name:
Anthony Stark


 
Title:
General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
 
ZOOMINFO TECHNOLOGIES INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony Stark
 
Name:
Anthony Stark


 
Title:
General Counsel and Corporate Secretary





Signature Page to Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------



HSKB Funds II, LLC, as Member
 
 
 
By: HLS Management, LLC, its Manager
 
 
 
 
 
 
 
 
 
By:
/s/ Henry L. Schuck
 
Name:
 Henry L. Schuck
 
Title:
Authorized Signatory
 



Signature Page to Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------





22C CAPITAL I-A, L.P., as Member
 
 
 
By: 22C Capital GP I, L.L.C., its general partner
 
 
 
 
 
 
By: 22C Capital GP I MM LLC, its managing member
 
 
 
 
 
 
By:
/s/ David Randall Winn
 
Name:
David Randall Winn
 
Title:
Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Eric Edell
 
Name:
Eric Edell
 
Title:
Member
 















Signature Page to Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF]
ELECTION OF EXCHANGE
ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, Washington 98660
Attention: Anthony Stark, General Counsel
ZoomInfo Intermediate Holdings LLC
c/o ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, Washington 98660
Attention: Anthony Stark, General Counsel
Reference is hereby made to the Amended and Restated Limited Liability Company
Agreement, dated as of June 3, 2020 (as amended from time to time, the “LLC
Agreement”), among ZoomInfo Technologies Inc., a Delaware corporation (“PubCo”),
ZoomInfo Intermediate Holdings LLC, a Delaware limited liability company (the
“Company”), and the Members from time to time party thereto (each, a “Holder”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the LLC Agreement.


The undersigned Holder hereby transfers to PubCo the number of Class A Common
Units plus shares of Class B Common Stock set forth below (together, the “Paired
Interests”) in Exchange for shares of Class A Common Stock to be issued in its
name as set forth below, as set forth in the LLC Agreement.
Legal Name of Holder:
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
Number of Paired Interests to be Exchanged:
 
 
 
 
 
 
 
 
 
 
Brokerage Account Details:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Paired Interests subject
to this Election of Exchange are being transferred to PubCo (or the Company, if
applicable) free and clear of any pledge, lien, security



--------------------------------------------------------------------------------



interest, encumbrance, equities or claim; and (iv) no consent, approval,
authorization, order, registration or qualification of any third party or with
any court or governmental agency or body having jurisdiction over the
undersigned or the Paired Interests subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such Paired
Interests to PubCo.
The undersigned hereby irrevocably constitutes and appoints any officer of PubCo
or of the Company as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to transfer to PubCo (or the
Company, if applicable) the Paired Interests subject to this Election of
Exchange and to deliver to the undersigned the shares of Class A Common Stock to
be delivered in exchange therefor.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.
 
Name:
 
 
 
 
 
 
 
 
Dated:
 




